84275: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14264: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84275


Short Caption:IN RE: THE DETERMINATION RIGHTS TO WATER LOCATED WITHIN DIAMOND VALLEY HYDROGRAPHIC BASIN NO. 10-153Court:Supreme Court


Lower Court Case(s):Eureka Co. - Seventh Judicial District - CV-2002009Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAdam SullivanJames N. Bolotin
							(Attorney General/Carson City)
						Ian E. Carr
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


AppellantEureka CountyTheodore Beutel
							(Eureka County District Attorney)
						Karen A. Peterson
							(Allison MacKenzie, Ltd.)
						


AppellantThe State of Nevada Department of Conservation and Natural Resources, Division of Water ResourcesJames N. Bolotin
							(Attorney General/Carson City)
						Ian E. Carr
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentAmanda L. VenturacciTimothy D. O'Connor
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentArc Dome Partners, LLCLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentBeck Family Trust Dated April 1, 2005Laura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentCarolyn BaileyGordon H. DePaoli
							(Woodburn & Wedge)
						


RespondentChad D. BlissRoss E. de Lipkau
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDaniel S. VenturacciTimothy D. O'Connor
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentIra R. RennerPaul G. Taggart
							(Taggart & Taggart, Ltd.)
						Tamara Christine Thiel
							(Taggart & Taggart, Ltd.)
						


RespondentJames E. BaumannLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentKaren A. BeckLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentKindy L. FitzwaterLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentMontira RennerPaul G. Taggart
							(Taggart & Taggart, Ltd.)
						Tamara Christine Thiel
							(Taggart & Taggart, Ltd.)
						


RespondentMW Cattle, LLCDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentNorman C. FitzwaterLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentRobert F. BeckLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentRosie J. BlissRoss E. de Lipkau
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSadler Ranch, LLCDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentSolarljos, LLCAlex J. Flangas
							(Kaempfer Crowell/Reno)
						August B. Hotchkin
							(Kaempfer Crowell/Reno)
						


RespondentUnited States Department of Interior, Bureau of Land ManagementDavid Negri
							(U.S. Department of Justice/Boise)
						


RespondentVera L. BaumannLaura A. Schroeder
							(Schroeder Law Offices, P.C.)
						Caitlin R. Skulan
							(Schroeder Law Offices, P.C.)
						Therese A. Ure Stix
							(Schroeder Law Offices, P.C.)
						


RespondentWilfred and Carolyn Bailey Family Trust, Dated February 20, 2018Gordon H. DePaoli
							(Woodburn & Wedge)
						


RespondentWilfred BaileyGordon H. DePaoli
							(Woodburn & Wedge)
						





Docket Entries


DateTypeDescriptionPending?Document


02/24/2022Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


02/24/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-06027




02/24/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-06040




02/25/2022Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (Appellant Eureka Cty.) (SC)


02/25/2022Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement mailed to counsel for appellant.) (Appellant Eureka Cty.) (SC)22-06175




02/25/2022MotionFiled Appellant's State Engineer's Motion to Exceed Page Limit for Emergency Motion for Stay. (Emergency Motion attached) (SC)22-06201




02/25/2022MotionFiled Appellant's Emergency Motion Under NRAP 27(e) for Stay of District Court's Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment and Stay of Adjudication Proceedings Pending Appeal. (SC)22-06205




02/25/2022MotionFiled Appellant's Motion to Determine Whether District Court Properly Certified Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-06207




02/25/2022MotionFiled Respondent's Ira R. Renner and Montira Renner's Opposition to State Engineer's Request for Temporary Administrative Stay. (SC)22-06261




02/25/2022Notice/IncomingFiled Respondent Ventutacci's Joinder in Opposition to State Engineer's Request for Temporary Administrative Stay. (SC)22-06262




02/25/2022Notice/IncomingFiled Appellant Eureka County's Joinder to State Engineer's Emergency Motion for Stay. (SC)22-06264




02/28/2022Notice/IncomingFiled Joinder Wilfred and Carolyn Bailey, Trustee of the Wilfred and Carolyn Bailey Family Trust Dated February 20, 2018, Joinder in Opposition to State Engineer's Request for Temporary Adminstrative Stay. (SC)22-06414




03/01/2022Order/ProceduralFiled Order Granting Temporary Stay.  We conclude that a temporary stay of the district court's summary judgment is warranted pending our receipt and consideration of any oppositions to both the motion for a stay pending appeal and the jurisdictional motion. We stay the district court's October 27, 2021, corrected order granting summary judgment, certified as final under NRCP 54(b), pending further order of this court.  We do not at this time stay the district court proceedings.  Any responses to the stay and jurisdictional motions are due by 4 p.m. on Friday, March 4, 2022, and any replies to the responses are due by noon on Wednesday, March 9, 2022.  No extensions of time will be granted absent extraordinary and compelling circumstances demonstrated by written motion. fn1 [Appellants' motion for leave to file a stay motion 4 pages in excess of the NRAP 27(d)(2) page limit is granted; the motion was filed on February 25, 2022.] (SC)22-06497




03/01/2022Notice/IncomingFiled Notice of Supplement to the State Engineer's Emergency Motion Under NRAP 27(E) for Stay of District Court's Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment and Stay. (SC)22-06600




03/04/2022Notice/IncomingFiled Eureka County's Joinder to State Engineer's Motion Under NRCP 54(b). (SC)22-07003




03/04/2022MotionFiled Respondent Sadler Ranch LLC Response to State Engineers Emergency Motion for Stay. (SC)22-07053




03/04/2022Notice/IncomingFiled Respondent Solarljos, LLC Notice of Appearance of Counsel for Alex J. Flangas and August B. Hotchkin. (SC)22-07054




03/04/2022Notice/IncomingFiled Respondent Solarljos LLC's Joinder to Renner's Opposition to State Engineer's Request for Temporary Administrative Stay. (SC)22-07059




03/04/2022MotionFiled Respondent Ira R. Renner and Montira Renner's Opposition to State Engineer's Motion to Determine Whether District Court Properly Certified Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-07063




03/04/2022MotionFiled Respondent Ira R. Renner and Montira Renner's Opposition to State Engineers Motion Under NRAP 27(e) for Stay of District Courts Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-07065




03/04/2022Notice/IncomingFiled Respondent Venturacci's Joinder to Ira R. Renner and Montira Renner's Opposition to State Engineer's Motion to Determine whether District Court Properly Certified Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-07066




03/04/2022Notice/IncomingFiled Respondent Venturacci's Joinder to Sadler Ranch, LLC's Response to State Engineer's Emergency Motion to Stay. (SC)22-07068




03/04/2022Notice/IncomingFiled Respondent Venturacci's Joinder to Ira R. Renner and Montira Renner's Opposition to State Engineer's Motion under NRAP 27(e) for Stay of District Court's Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment and Adjudication Proceedings Pending Appeal. (SC)22-07070




03/04/2022MotionFiled Respondent Solarljos Motion to Exceed Page Limit for Opposition to Appellant State Engineer's Motion to Determine whether District Court Properly Certified Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-07074




03/04/2022MotionFiled Respondent Solarljos' Opposition to Motion to Determine whether District Court Properly Certified Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-07075




03/04/2022MotionFiled Respondent Solarljos, LLC's Motion to Exceed Page Limit for Opposition to Appellant State Engineer's Emergency Motion for Stay. (SC)22-07081




03/04/2022MotionFiled Respondent Solarljos, LLc's  Opposition to Emergency Motion under NRAP 27(e) for Stay of District Court's Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment and Stay of Adjudication Proceedings Pending Appeal and Request for Temporary Stay Pending Decision of Underlying Motion for Stay. (SC)22-07083




03/07/2022Notice/IncomingFiled Respondents Peter and Gladys Goicoechea Notice of Voluntary Dismissal with Prejudice. (SC)22-07267




03/08/2022Notice/IncomingFiled Solarljos LLC's Joinder to Renner's Opposition to State Engineer's Motion to Determine Whether District Court Properly Certified Corrected Order Granting Solarljos' Motion for Partial Summary Judgment. (SC)22-07446




03/08/2022Notice/IncomingFiled Solarljos LLC's Joinder to Sadler Ranch, LLC's Response to State Engineer's Emergency Motion for Stay. (SC)22-07447




03/09/2022MotionFiled Appellant State Engineer's Motion to Exceed Page Limits for Replies in Support of Emergency Motion for Stay and Jurisdictional Motion. (SC)22-07515




03/09/2022MotionFiled Appellant's Reply in Support of the State Engineer's Emergency Motion under NRAP 27(e) for Stay of District Court's Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment and Stay. (SC)22-07516




03/09/2022MotionFiled Appellant's Reply in Support of State Engineer's Motion to Determine whether District Court Properly Certified Corrected Order Granting Solarljos, LLC's Motion for Partial Summary Judgment as Final Pursuant to NRCP 54(b). (SC)22-07519




03/09/2022Notice/IncomingFiled Eureka County's Joinder to State Engineer's Replies. (SC)22-07521




03/09/2022MotionFiled Solarljos Sur-Reply or, In The Alternative, Request for Brief Extension of Time Based on Technical Issue. (SC)22-07591




03/10/2022Notice/IncomingFiled State Engineer's Notice Pursuant to NRAP 9. (REJECTED PER NOTICE ISSUED 3/10/22) (SC)


03/10/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-07687




03/10/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/25/20, 11/10/20 and 12/7/21.  To Court Reporter: Shellie Loomis. (SC)22-07728




03/11/2022Transcript RequestFiled Eureka County's Certificate That No Transcripts. (SC)22-07929




03/11/2022MotionFiled Eureka County's Motion to Exceed Page Limit for Joinder. (SC)22-07935




03/11/2022Notice/IncomingFiled Affidavit Declaration of Karen A. Peterson, Esq. re Motion to Exceed Page Limit. (SC)22-07936




03/17/2022Docketing StatementFiled State Engineer's Docketing Statement. (SC)22-08590




03/18/2022Docketing StatementFiled Eureka County's Docketing Statement - Civil Appeals. (SC)22-08709




03/24/2022Docketing StatementFiled Solarljos LLC's Response to Docketing Statement of Appellant Nevada State Engineer. (SC)22-09298




03/25/2022Docketing StatementFiled Solarljos LLC's Response to Docketing Statement of Appellant Eureka County. (SC)22-09394




05/04/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." fn1 [The Renner respondents filed an opposition to the jurisdiction motion on March 4, 2022, which the Venturacci respondents and Solarljos joined.  Solarljos filed an opposition as well (Solarljos's motion for leave to exceed the NRAP 27(d)(2) page limit by 7 pages is granted; the opposition was timely filed on March 4, 2022).  The State appellants have filed a reply (the State appellants' March 9, 2022, motion for leave to file replies to the responses to the stay motion and jurisdictional motion that exceed the page limit by 8 and 3 pages, respectively, is granted; both replies were filed on March 9, 2022). Eureka County also filed a reply to the responses for both motions, joining in the State appellants' arguments (Eureka County's motion to exceed the page limit for its reply by 3 pages is granted; the reply was filed on March 9, 2022).  Additionally, Solarljos's March 4 motion to exceed the page limit with respect to its opposition to the stay motion and March 7 motion for brief extension of time are granted.  Finally, in light of the March 7 filing by Peter and Gladys Goicoechea, we direct the clerk of this court to remove those parties as respondents to this appeal.]  fn2 [In light of this order, we deny appellants' stay motion and vacate our March 1 temporary stay.]  SNP22  - JH/LS/DH. (SC)22-14264




06/01/2022RemittiturIssued Remittitur.  (SC)22-17338




06/01/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/13/2022RemittiturFiled Remittitur. Received by County Clerk on June 7, 2022. (SC)22-17338





Combined Case View